DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant’s amendment filed on 11/24/20 has been entered. Claims 1, 2, 4 have been amended. Claims 7-20 have been canceled previously. No new claims have been added. Claims 1-6 are still pending in this application, with claim 1 being independent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0223494 to Degenhardt et al. (“Degenhardt”) in view of U.S. Patent Application Publication No. 2010/0246575 to Hakusui  (“Hakusui”).
As to claim 1,  Degenhardt discloses a hybrid PBX [Abstract, Figs 1-5, pages 1-3], comprising: an onsite private branch exchange (PBX) [Fig. 3: element 31]; a remote PBX [Fig. 3: element 56]; and one or more extensions [Fig. 3: 20], wherein each extension of the one or 
Degenhardt discloses the onsite PBX and the remote PBX may be configured as a single system [Fig. 3: 100, paragraphs 0019-0024]. 
Degenhardt does not expressly disclose a website through which the onsite PBX and the remote PBX may be configured as a single system. It is extremely obvious to use website to setup/configure PBX. Degenhardt further teaches that onsite PBX and remote PBX are coupled via internet [Fig. 3: 35, paragraph 0019]. It is well known in the related art to have some kind of interface such as website to setup/configure remote PBX and onsite PBX as a single system when both are connected via internet (such shown in Fig. 3 of Degenhardt).
However, in the same or similar field of invention, Hakusui discloses the feature of configuring PBXs thru a website [Hakusui paragraphs 0040, 0104, 0117, Fig. 19]. As per Hakusui, feature server may include a web interface through which the sets of rules can be configured for Virtual Private Branch Exchanges (VPBXs)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Degenhardt to have the feature of configuring PBX thru a website as taught by Hakusui.  The suggestion/motivation would have been to provide an advanced telephone services in a VoIP system by incorporating a plurality of feature server modules. The feature server modules can provide many PBX functions, as well as more advanced functions [Hakusui paragraph 0066].
As to claim 2, Degenhardt discloses wherein the local PBX and the remote PBX are connected to a voice over Internet Protocol (VolP) gateway [Fig. 3: element 40].  
claim 5, Degenhardt discloses further comprising a proxy server which routes calls through the onsite PBX when the onsite PBX is operative, and through the remote PBX when the onsite PBX is inoperative [paragraphs 0022-23].  
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0223494 to Degenhardt et al. (“Degenhardt”) and U.S. Patent Application Publication No. 2010/0246575 to Hakusui  (“Hakusui”) in further view of U.S. Patent Application Publication No. 2016/0119179 to Palmer et al. (“Palmer”).  
As to claim 3, Degenhardt and Hakusui disclose the hybrid PBX as recited in claim 2.
Degenhardt and Hakusui do not expressly disclose wherein the local PBX is configured to route calls through a PSTN in the event of a failure of Internet service. Even though, Degenhardt discloses PSTN network connected to the local PBX [Fig. 3: element 45]. It would have been extremely obvious and well known in the art to configure local PBX to route calls through PSTN network in the event of a failure of internet service.
In the same or similar field of invention, Palmer discloses wherein the local PBX is configured to route calls through a PSTN in the event of a failure of Internet service [Palmer Abstract, Figs. 1-3 and associated paragraphs].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Degenhardt and Hakusui to have wherein the local PBX is configured to route calls through a PSTN in the event of a failure of Internet service as taught by Palmer.  The suggestion/motivation would have been to provide transparent PSTN failover with none of the calling party, the called party, or the IP PBX being aware that a failover has occurred [Palmer paragraph 0010].
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0223494 to Degenhardt et al. (“Degenhardt”) and U.S. Patent Hakusui  (“Hakusui”) in further view of U.S. Patent Application Publication No. 20150156616 to McComb et al. (“McComb”).  
As to claim 4, Degenhardt and Hakusui disclose the hybrid PBX as recited in claim 1 [see rejection of claim 1].
Degenhardt and Hakusui do not expressly disclose means for connecting one or more analog extensions to both the onsite PBX and the remote PBX. 
In the same or similar field of invention, McComb discloses the feature of connecting one or more analog extensions to both the onsite PBX and the remote PBX [McComb Fig. 1, paragraph 0127].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Degenhardt and Hakusui to have the feature of connecting one or more analog extensions to both the onsite PBX and the remote PBX as taught by Ferguson.  The suggestion/motivation would have been to provide better voice quality on calls via the in-room phone than is possible with a typical mobile phone, receiving calls at the guest's choice of the in-room phone or their mobile phone depending on the guest's location, and not avoiding the in-room phone for outgoing calls due to the caller ID of the in-room phone being unknown to the recipients of the outgoing calls. Guest satisfaction is increased and the hotel may monetize the increased in-room phone usage [McComb paragraph 0012].
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0223494 to Degenhardt et al. (“Degenhardt”) and U.S. Patent Application Publication No. 2010/0246575 to Hakusui  (“Hakusui”)in view of U.S. Patent Application Publication No. 2006/0109976 to Sundaram et al. (“Sundaram”).  
As to claim 6, Degenhardt and Hakusui disclose the hybrid PBX as recited in claim 1 [see rejection of claim 1].
Degenhardt discloses a network which routes calls through either the onsite PBX or the remote PBX based on availability [paragraphs 0019-0024].
Degenhardt and Hakusui do not expressly disclose a mesh network and routing calls based on load balancing. It is extremely obvious to use mesh network to route calls based on availability and load balancing. 
In the same or similar field of invention, Sundaram discloses a mesh network and routing calls based on load balancing [Sundaram Abstract, paragraphs 0010, 0012, 0034, Fig. 2, claims 3, 7].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Degenhardt and Hakusui to have the feature of mesh network and routing calls based on load balancing by Sundaram.  The suggestion/motivation would have been to provide methods and systems for managing call center activity and, more specifically, managing and monitoring calls associated with multi-sourced call centers [Sundaram paragraph 0010].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652